DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the second Office Action on merits for application no. 16/925,347 filed 10 July 2020. Claims 1, and 3-5 pending. Claim 2 canceled. Prosecution has been reopened for the following reasons.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication No. 2013/0324352 to Nomura et al. (hereinafter Nomura).
Regarding claims 1, and 3-5, Nomura discloses:
Claim 1:
A planetary carrier that rotatably supports a plurality of pinion gears engaged to a sun gear and a ring gear (i.e., Fig. 4), the planetary carrier comprising 5a pair of holding members (i.e., 10/20) having a support hole part (i.e., 13) that supports a 

    PNG
    media_image1.png
    270
    479
    media_image1.png
    Greyscale

Claim 3:
Wherein the fragile part is formed in a region that avoids a welding margin of the 20connection end (i.e., the fragile part appears space far enough away from the bonding region to avoid a welding margin).
Claim 4:
Wherein the fragile part is formed in a region that avoids a pinion washer fitted to the pinion shaft and interposed between the second holding member and the pinion 25gear in a state where the pinion gear is attached to the planetary carrier (i.e., this limitation appears met because the defined fragile part is not located in proximity to the planet shafts/gears).
Claim 5:
Wherein the fragile part is a hole part that penetrates through the second holding member in the axial direction (i.e., Figs. 2 and 3).

Response to Arguments
Applicant's arguments filed 16 June 2021 have been fully considered but they are not persuasive.
Regarding claim 1, applicant asserts that anticipation has not been met by US Patent Publication No. 2013/0324352 to Nomura because Nomura fails to “at least disclose at least: a fragile part formed in proximity to both end parts in a circumferential direction of the connection region to which the connection end is connected[.]” In particular, applicant asserts that Nomura “[a]t best, Nomura describes only one hole next to insertion opening 23[] and, therefore, “fails to disclose at least: a fragile part formed in proximity to both end parts.”
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the fragile part comprises two holes that are circumferentially located on the sides ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim 1 recites, inter alia, “the second holding member comprises a fragile part formed in proximity to both end parts in a circumferential direction of the connection region to which the connection end is connected.” The term “in proximity” has not been defined nor recited in the specification. Using the broadest reasonable interpretation, the identified hole of Nomura can be described as in proximity to both end parts of the connection region. Nothing in the claim requires that the fragile part be comprised of multiple independent parts, let alone two holes that straddle the end parts. Thus, Nomura reads on the claims. Further, the applicant’s remaining arguments are drawn to canceled claim 2 and, therefore, do not require a response. Thus, the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID J HLAVKA/Primary Examiner, Art Unit 3659